United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20644
                         Summary Calendar


THE COCA COLA CO.; NIKE, INC.; TOYOTA MOTOR SALES USA, INC.;
WARNER BROS ENTERTAINMENT, INC.; VIACOM INTERNATIONAL, INC.,


                               Plaintiffs-Appellees,

versus

NATIONAL BUSINESS FORMS AND PRINTING; ET AL.,

                               Defendants,

versus

R. PERRY MCCONNELL,

                               Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-3213
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     R. Perry McConnell, former counsel for National Business

Forms and Printing (NBFP), appeals the district court’s order

requiring him to pay $11,000 in sanctions following the

settlement of this civil litigation.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20644
                                  -2-

     Although the plaintiffs moved for sanctions under FED. R.

CIV. P. 11(b), it is not clear from the record whether the

district court imposed sanctions solely on that basis.    Further,

although the district court determined that McConnell’s conduct

amounted to a misuse of litigation, the basis for that

determination is not clear from the record.    We are therefore

unable to conduct a meaningful review of the district court’s

order.   See Copeland v. Wasserstein, Perella & Co., Inc., 278
F.3d 472, 484-86 (5th Cir. 2002).

     We vacate the district court’s order imposing sanctions and

remand for an explanation of whatever ruling the district court

might make on the sanctions issue on remand.    We leave to the

sound discretion of the district court the determination of what

further proceedings, if any, may be necessary.

     VACATED AND REMANDED.